Title: To George Washington from Major General Philemon Dickinson, 3 October 1777
From: Dickinson, Philemon
To: Washington, George



Dear Sir
Elizabeth Town [N.J.] 3d October 1777

I had order’d a Major with One hundred Men, as a Guard to the Stores at Trenton, before the receipt of your favor of the 1st Inst:—from the Number of Waggons that I am informed, are employ’d in the removal of those Stores, I imagine the quantity now remaining, cannot be very great.
Should your Excellency think the Guard insufficient, it shall be immediately increased—The following is the Disposition of my force; A Major with one hundred men stationed at Acquacanunck Bridge, from which the necessary Guards in that Quarter, are supplied—A Major with two hundred & thirty Men at Newark, who supplies the proper Guards in that Neighbourhood, about six hundred Men at this Post, & a colonel with one hundred & sixty men stationed at Woodbridge, our line is rather long for our Force, extending from Acquacanack Bridge, to Amboy.
A Colonel with about two hundred men, is stationed in Monmouth County, which your Excellency knows, lays below South Amboy—A

constant communication is kept up at the different Posts, on that side the river.
If your Excellency is of Opinion, that any new arrangement should take Place, be pleased to give Orders, & they shall instantly be complied with—Not knowing the Situation of the two Army’s over the Delaware, shall wait your Excellency’s Orders, respecting a further guard on the Delaware. I have the honor to be, Your Excellency’s, most Obt Sert

Philemon Dickinson


P.S. we secured three Men two Days ago, who tis supposed, came over as Spies.

